DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2022 has been entered.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 07 January 2022 was filed after the mailing date of the Notice of Allowance on 07 October 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The status of the pending claims would be the claims as they existed from the Notice of Allowance dated 07 October 2021, and any amendments made in that office action. Thus, claims 1-16 are pending and being considered in this office action. 
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti et al. (U.S. Patent Number 8,131,470; hereinafter referred to as Yusti), and further in view of Duncan et al. (U.S. Patent Application Publication Number 2013/0182098; hereinafter referred to a Duncan). Yusti discloses automated monitoring and management of well tests of hydrocarbon wells in a production field. Routing of the output of a well to a flow meter, separated from the output from other wells in the field, is detected by a computer system such as a server. Measurement data including the flow as measured by the flow meter, and also other measurements such as temperatures and pressures contemporaneous with the flow meter measurements, are acquired by the computer system; a stable period is identified, over which the flow test measurement data are considered valid. Upon completion of a specified duration or upon a change in the flow environment, the computer system notifies the user of the completion of the flow test. The flow test results can be used to modify predictive well models, with the modification dependent on validation by the user. The system can also plan and schedule future flow tests (Please see the abstract). Duncan discloses that a digital camera surveying system and method allows digital images of other surveying tools, such as an inclinometer and gyro compass, to be captured during surveying. The digital camera provides a protective housing securing a lens assembly and flash lap positioned to capture images of other surveying tools. Further, the protective housing may also provide an interface window that allows an operator to command operation of . 






With respect to claim 1, Yusti discloses a system comprising: a well testing apparatus (see Fig. 4, servers 8a; column 18 lines 35-39 discloses that the servers perform well testing) including: a separator configured to receive a multiphase fluid (see Fig. 15, flow meter 82; Column. 34, Line 26-33, a phase separator is placed upstream from flow meter 82 and receives multiphase fluids [interpreted the separator is near this component]); a well control assembly coupled upstream of the separator so as to route the multiphase fluid from a well to the separator (see Fig. 4, valves, 84, 86; Column. 34 Line 26-43, separator is upstream from flow meter and opening of valves causes output from well to flow through flow meter [interpreted to flow upstream, since the valve is also upstream from the flow meter]); a fluid management assembly coupled downstream of the separator so as to receive separated fluids from the separator (see Fig. 2,  and Column. 26 Line 46-59, where the downstream choke pressure transducer (DPCT) receives phase composition of fluid flowing through choke valve; see also Col. 33 Line 4-10, production from wells are routed through test separators); and data acquisition devices positioned to collect data about operation of the well testing apparatus (see Fig. 1, data acquisition systems 61, 62; Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers); and a mobile device to be carried by an operator of the well testing apparatus (see Fig. 4, mobile phone; Column 38 Line 30-61, user with mobile phone may use it for operational management), wherein the mobile device is configured to display information about the operation of the well testing apparatus based on the collected data ( see Column 38 Line 30-61, user of 
With respect to claim 2, Yusti discloses the system of claim 1, comprising a data receiver (see Fig. 4, servers 8a), wherein at least one of the data acquisition devices is configured to wirelessly transmit data collected by the at least one of the data acquisition devices to the data receiver (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly).
With respect to claim 3, Yusti discloses the system of claim 2, wherein the data receiver is separate from the mobile device (see Fig. 4, servers 8a; Column 18 Line 35-
With respect to claim 10, Yusti discloses the system of claim 1, wherein the mobile device is configured to display information about the operation of the well testing apparatus in real time based on the collected data (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time) and enables real-time mobile monitoring of the operation of the well testing apparatus by the operator as the operator moves about the well testing apparatus (see Column 38 Line 30-61, mobile phone allows engineer or other user to not be involved in flow testing or processing data, while receiving alerts on a mobile device). Duncan also discloses the use of cell phones and PDA or a tablet computer.
With respect to claim 11, Yusti discloses the system of claim 1, wherein the mobile device is configured to allow the operator to manually record data collected by the operator into the mobile device (see Column 38 Line 30-61, alerts can be user configured on the mobile device). 
With respect to claim 12, Yusti discloses a method (see Column 18 Line 35-39, servers perform well testing) comprising: communicating data from sensors of a well testing apparatus during a well test at a wellsite (see Column 7 Line 43-45, one or more downhole pressure transducers or sensors is deployed within completion string 4; see also see Column 21 Line 66 to Column 22 Line 10, sensor measurement data is collected); receiving the communicated data at a data acquisition system (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and 
With respect to claim 13, Yusti discloses the method of claim 12, wherein presenting the visual representation of the well test parameter (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal) includes displaying real-time values of well test measurements acquired via the sensors or trends in such well test measurements acquired via the sensors (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time). 

With respect to claim 15, Yusti discloses the method of claim 14, comprising controlling operation of the well testing apparatus based on user input received from one of the multiple operators via one of the multiple mobile devices (see Column 38 Line 30-61, user may or may not validate flow test monitor module results, which affect further operations). 
With respect to claim 16, Yusti discloses the method of claim 12, wherein processing the received data includes processing the received data with the data acquisition system (see Column 9 Line 32-38, data acquisition systems perform processing on data), the method also including wirelessly transmitting information to the mobile device based on the processed data (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly) so as to enable presentation of the visual representation of the well test parameter on the display of the mobile device (see Column 38 Line 30-61, which says a .
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti  in view of Duncan as applied to claim 1 above, and further in view of Baggs (U.S. Patent Number 7, 148,812).  Baggs discloses a system for use in controlling a hydrocarbon production well has a: computer at a control location remote from a well tree of the well. A processor at the well tree applies control signals to and receives signals from devices of the well tree. The processor also receives further signals associated with the operation of the well. A bi-directional communication link extends between the remote computer and the well tree processor. The well tree further has a communications router coupled with the processor and receiver, for multiplexing the signals from devices at the well head and the further signals on to the bi-directional link (Please see the abstract).
With respect to claim 4, Yusti discloses the system of claim 1, comprising a network device (see Fig. 5, flow test monitor module 85; also see Column 18 Line 35-36, server includes flow test monitor module) that is separate from the data acquisition devices (see Fig. 4, servers 8a; also see Column 18 Line 35-39, servers perform well testing; also Fig. 1, data acquisition systems 61,62; Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers), wherein the network device enables transmission of the data about operation of the well testing apparatus collected by the data acquisition devices from the network device to the mobile device (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see  
With respect to claim 5, Yusti discloses the system of claim 4, comprising a cabin having a computer system (see Fig. 4, servers 8a; Column 18 Line 35-39, servers perform well testing; also see Column 9 Line 25-26, servers are shore-bound away from data acquisition devices) configured to receive data collected by the data acquisition devices (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly) and to transmit the collected data to the mobile device (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), while Duncan discloses monitoring the portion of the well test apparatus with a camera. Yusti nor Duncan disclose transmitting data via the router.  However, Baggs teaches transmitting data via the router (see Fig. 2, communications router 12; also see Column 3 Line 3-20, router handles data transfer between sensors and processors).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention wherein data is transmitted via a .









Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti in view of Duncan as applied to claim1 above, and further in view of Jordan (U.S. Patent Application Publication Number 2009/0165365). Jordan discloses that fuel additives are disclosed for high-asphaltene carbonaceous fuels such as residual fuel oil or coal. Such additives provide improved combustion characteristics. Such improved combustion characteristics include one or both of improved efficiency and decreased emissions of pollutants. In particular, the fuel additives include an extract from a plant such as fescue, alfeque, or alfalfa, and optionally, an organometallic compound. The use of a fuel additive including both a plant extract and an organometallic compound is particularly useful in improving the combustion characteristics of fuels with particularly high asphaltene content. 


(Please see the abstract). Jordan is in the field of furnaces, which use burners and may be a part of well production apparatus, thus in a similar field of endeavor.


















With respect to claim 6, Yusti discloses the system of claim 1, using the well testing apparatus (see Column 18 Line 35-39, servers perform well testing) and data acquisition devices (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers). Yusti does not disclose a burner for burning oil or gas received in a device, and a camera positioned to collect image data about operation of the burner during burning of oil or gas. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual 
With respect to claim 7, Yusti discloses the system of claim 6, wherein the mobile device is configured to display the data to the operator (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), but not disclose the image data collected by the camera includes live video data. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced nitrogen oxide emissions, and improved combustion efficiency (see paragraph [0002]) and teaches a burner for burning oil or 
With respect to claim 8, Yusti discloses the system of claim 7, wherein the mobile device is configured to display the data in a window on a screen of the mobile device (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a, visual signal) and to display additional data collected by another of the data acquisition devices on the screen (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using visual signal), but doesn’t disclose video data collected by the camera. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced .


Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti in view of Duncan and further in view of Jordan as applied to claim 8 above, and further in view of Goldstein (U.S. Patent Number 5, 555, 364).  Goldstein discloses a method of displaying graphical data on a display device of a computer system and a computer system employing the method. The method comprises the steps of: (1) forming a first window on the display device, the first window capable of displaying data associated with a first task executing on the computer system, the first window occluding a first portion of a total area of the display device, the first window being a currently active window and (2) forming a second window on the display device, the second window capable of displaying data associated with a second task executing on the computer .












With respect to claim 9, Yusti in view of Duncan and Jordan discloses the system of claim 8, wherein the mobile device is configured to display the data in the window on the screen (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal) while simultaneously displaying the additional data collected by the other of the data acquisition devices on the screen (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using visual signal), but does not disclose video data collected by the camera and displaying data on the screen outside the window. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced nitrogen oxide emissions, and improved combustion efficiency (see paragraph [0002]) and teaches a burner for burning oil or gas received in a device (see paragraph [0101], oil is heated to lower its viscosity prior to atomization in the burner), and a camera positioned to collect image data about operation of the burner during burning of oil or 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

RODNEY T. FRANK
Examiner
Art Unit 2861



February 10, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861